Citation Nr: 0529144	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 27, 2003, 
for a grant of entitlement to a total disability rating 
evaluation for compensation purposes based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from July 1967 to September 1970 
and from December 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted entitlement to 
individual unemployability effective May 27, 2003.  The 
veteran disagreed with the effective date assigned.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  In a final decision issued on April 16, 2003, the Board 
denied entitlement to a TDIU.  

3.  On May 27, 2003, the RO received VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.    

4.  There is no evidence of record after the April 16, 2003, 
Board decision and prior to May 27, 2003, that shows a 
factually ascertainable increase in disability such that the 
veteran was unable to secure or follow a substantially 
gainful occupation solely by reason of his service connection 
disability and there is no communication during that time 
period that can be construed as a claim, formal or informal, 
for TDIU.  




CONCLUSION OF LAW

An effective date earlier than May 27, 2003, for the award of 
a total disability evaluation for compensation purposes based 
upon individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 4.7 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A VCAA notice on a claim for a TDIU was provided to the 
veteran in July 2003 prior to a September 2003 rating 
decision, wherein the RO granted entitlement to a TDIU and 
assigned an effective date of May 27, 2003, the date of the 
veteran's claim.  The issue currently before the Board arose 
from the veteran's disagreement with the effective date 
assigned. 

In VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel, cited Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 
2003), and reasoned that there is nothing in the language of 
38 U.S.C.A. § 5103, or in the VCAA's legislative history, 
indicating Congressional intent to require VA to give 
section-5103(a) notice when VA receives an NOD which relates 
to a "downstream element" of a claim, i.e., an earlier 
effective date or the particular disability evaluation 
assigned to the service-connected disability.  The General 
Counsel's rationale was that an NOD is not received at the 
beginning of the claim process, but is the means by which a 
claimant who is dissatisfied with VA's decision on a claim 
initiates an appeal to the Board.

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because the claimant has 
received thorough notice during the prosecution of this claim 
and has had the opportunity to respond, particularly to the 
statement of the case.  The informative notice and 
development in this case are such that any deficiency is no 
more than harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).



II.  Factual background

A review of the file shows that the veteran had filed 
multiple claims and on February 27, 1996.  He also submitted 
a claim for TDIU.  In a March 1996 rating decision, the RO 
granted entitlement to service connection for post-traumatic 
stress disorder and assigned an evaluation of 30 percent 
effective from June 27, 1995.  The issue of entitlement to 
TDIU was deferred.  In an April 1996 rating decision, the RO 
denied entitlement to TDIU.  The veteran disagreed with the 
evaluation assigned for PTSD and the denial of entitlement to 
a TDIU.  In March 1997, the Board remanded these two issues 
for a procedural matter and for further development.  

In a rating decision in April 2000, the RO increased the 
evaluation for PTSD to 50 percent effective from June 27, 
1995, and denied the claim for TDIU.  Then, in a December 
2001 rating decision, the RO increased the evaluation for 
PTSD to 70 percent effective from September 20, 2001, and 
continued the denial of a TDIU.  In an April 2002 rating 
decision, the RO assigned an earlier effective date of June 
27, 1995, for the 70 percent rating for PTSD.  The case was 
returned to the Board and in a decision issued on April 16, 
2003, the Board denied an initial rating in excess of 70 
percent for PTSD and denied entitlement to a TDIU. 

On May 27, 2003, a claim for TDIU was received at the RO.  
With his claim, the veteran submitted a letter from the 
Social Security Administration (SSA) showing his current 
benefits, a copy of the citation awarding the veteran a medal 
with the Combat "V" device, copies of service medical 
records, information about his earnings and information about 
the work he did from 1977 to 1994.  There was a notation that 
he was injured on a job held from April 1990 to January 1992 
and had been on workmen's compensation.  

VA outpatient treatment records received for the period from 
August 2002 through July 2003 show that in August 2002, the 
veteran had an initial visit to VAMC at Grand Island after 
moving back to Nebraska.  His diagnoses included PTSD and he 
was referred to the Mental Health Clinic.  At a psychiatric 
consultation in October 2002, the assessment was PTSD by 
history and a mood disorder due to general medical conditions 
noted as back pain and head trauma and that he primarily 
expressed anger.  A GAF score of 52 was assigned.  

The veteran was seen approximately every three months for 
follow-up for PTSD and chronic pain in a PTSD clinic from 
February 2003 to July 2003.  The clinic notes indicate that 
in February 2003 his PTSD and chronic pain appeared stable.  
A Global Assessment of Functioning (GAF) score of 52 was 
assigned.  When he was seen on April 15, 2003, the veteran 
complained of continued dental pain and the examiner thought 
that the dental pain was worsening the veteran's PTSD.  Upon 
exploration of the impact of the Iraqi war on the veteran, he 
reported having watched it all, and the examiner thought that 
this had increased his nightmares and irritability as well.  
The assessment was PTSD, exacerbated by war and dental 
problems.  A GAF score of 50 was assigned.  In July 2003, his 
teeth were still a problem.  He continued to take medication.  
The psychiatrist noted that the veteran was aloof, angry, and 
reclusive, with sullen and edgy mood.  He was pessimistic.  
The assessment was PTSD and chronic pain.  The GAF score was 
50.  

A duplicate copy of the report of a November 2002 VA 
Compensation and Pension (C&P) examination was received 
wherein the examiner opined that the veteran's PTSD symptoms 
alone would not render him unemployable.  The examiner 
pointed out that the veteran's diagnosis of depressed mood 
secondary to medication condition (back problems) was a 
separate diagnosis and not part of the PTSD syndrome.  A GAF 
of 50 was assigned for PTSD indicating serious symptomatology 
and impairment in social and occupational functioning.  The 
examiner wrote that it was not possible to separate out 
completely the GAF for the other psychiatric conditions.  At 
that time, the depressed mood appeared to be the most 
significant of his symptoms.  His PTSD symptoms had remained 
relatively stable.  The examiner further stated that the 
assessment of the nature and extent of his PTSD symptoms 
based on the examination indicated that they had remained 
relatively stable over the last few years and continued to be 
serious symptoms.  

Neuropsychological assessment was part of his C&P evaluation 
in November 2002.  The data from the screening revealed that 
the veteran had at least mild impairment in his immediate 
memory and delayed short-term memory, but appeared to have 
intact abilities in all other areas of neuropsychological 
functioning assessed in the examination.  

The report of a VA examination for tinnitus in August 2003 
shows that the veteran described his symptoms and stated that 
the tinnitus was not terribly disabling for him.  The 
clinical findings were recorded.  The pertinent diagnosis was 
tinnitus and the examiner opined that the veteran's tinnitus 
was in no way disabling to him in physical or sedentary 
employment.  

The veteran was afforded a VA C&P examination in August 2003 
for evaluation of his service-connected PTSD and to assess 
how PTSD affected his ability to be employed.  The examiner 
reviewed medical files from October 2002 to the time of the 
examination including a C&P examination in November 2002 
which the examiner had performed.  At that time, he noted the 
PTSD by itself would not render the veteran unemployable, but 
all of the psychiatric conditions combined would render him 
unemployable.  

The veteran described having intrusive recollections with 
psychological distress, nightly nightmares, and flashbacks.  
He had sleep disturbance but the examiner found it difficult 
to say how much sleep disturbance was related to PTSD as the 
veteran explained that back pain also disrupted his sleep.  
He continued to avoid things that remind him of combat, 
remained quite detached, had no outside contacts and 
continued to express symptoms of depression and restricted 
range of affect.  He continued to have a significant level of 
irritability and anger, difficulty concentrating and 
difficulty with a startle response.  His hypervigilance was 
significant.  

Clinical findings showed that the veteran's thought process 
was logical, although he required extra explanation with 
directions that was consistent with the psychologist's 
finding of cognitive disorder, not otherwise specified.  His 
thought content revealed no delusions, hallucinations, 
grandiosity, or paranoia.  He had significant pessimism and 
frustration and was feeling more desperate because of 
finances and trying to help his wife with household chores.  
He was oriented to time, person, place, and situation.  His 
recent and remote memory was grossly intact but he had some 
difficulty with his short-term memory.  Psychological testing 
was not indicated.  The examiner stated that there had been 
an increase in PTSD symptoms to the point that it would 
render him unable to maintain gainful employment.  

The examiner noted that the veteran had a hard time 
functioning because of the physical pain he experienced.  
Finances were a significant stressor for his family.  In 
addition, his major dental problems contributed to the pain 
and discomfort, which increased the PTSD symptoms.  

The diagnoses on Axis I were chronic PTSD; depression 
secondary to medical condition; amphetamine dependence in 
full, long-term remission; and cognitive disorder not 
otherwise specified.  The GAF score assigned was 39 
indicating serious symptomatology from the PTSD.  

The psychiatrist concluded that the veteran's symptomatology 
had increased since he was seen in November 2002.  He found 
that increased pain, dental pain and the stress of the Iraq 
War had aggravated the PTSD symptoms.  "At this point, his 
PTSD symptoms are so significant that he would not be able to 
concentrate effectively and participate actively in gainful 
employment.  His level of irritability would make it 
difficult for him to get through a day's work without 
expressing his anger, which would likely get him fired."  
The psychiatrist opined that because of the PTSD symptoms, 
the veteran was not capable of gainful employment.  

In a rating decision in September 2003, the RO granted 
entitlement to individual unemployability effective May 27, 
2003, the date of his claim.  

The veteran disagreed with the effective date assigned for a 
TDIU and contends that an earlier effective date should be 
awarded.  With his substantive appeal, the veteran submitted 
a statement describing the steps taken in pursuing his claim 
and his symptoms and with his contentions as to why the 
effective date should be June 27, 1995.   

III.  Analysis

The veteran has disagreed with the effective date assigned 
for an award of a TDIU, and contends that the date should be 
June 27, 1995, the effective date of the award of a 70 
percent evaluation for his PTSD.  He contends that he was 
eligible on June 27, 1995, through his 70 percent rating for 
PTSD at that time and that should be the effective date.

The assignment of effective dates for a claim for increase is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on May 27, 2003.  Nevertheless, as with 
a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "factually ascertainable that an increase in disability 
had occurred."  38 C.F.R. § 3.400(o)(2).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA. 
Id.  In Hazan the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The RO was not in receipt or possession of any evidence 
between April 16, 2003, and May 27, 2003, that can reasonably 
be construed as a formal or informal claim of entitlement to 
increased VA benefits based on unemployability.

The veteran's claim was received on May 27, 2003.  At 
examination in August 2003, a VA psychiatrist found that the 
veteran's PTSD symptomatology had increased since November 
2002 and opined that because of the PTSD symptoms, the 
veteran was not capable of gainful employment.  There is a 
final Board decision issued on April 16, 2003, which denied 
entitlement to a TDIU.  Therefore, an effective date cannot 
be assigned prior to April 16, 2003.  See Hazan v. Gober, 10 
Vet. App. 511 (1997); 38 U.S.C.A. §§ 7105, 5110.  

The Board finds that the evidence does not show a factually 
ascertainable increase in disability, between April 16, 2003, 
and May 27, 2003, such that the veteran was unable to secure 
or follow a substantially gainful occupation.  Therefore, the 
Board finds that an effective date earlier than May 27, 2003, 
for the award of a total disability evaluation for 
compensation purposes based upon individual unemployability 
is not warranted, and the veteran's claim is denied.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 4.7 
(2005).


ORDER

Entitlement to an effective date earlier than May 27, 2003, 
for the grant of TDIU is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


